Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed as amended/presented in Reply to Office Action (“Response”) filed 11 February 2021. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 9 and 17:
Claim 1 (and similarly claims 9 and 17) discloses:
A system comprising:
a first electronic device; and
a second electronic device;
wherein the first electronic device is configured to:
obtain first information of a first order and order sharing condition information, wherein the order sharing condition information is a preference condition;
obtain a contact identifier via a social network service (SNS) platform in response to a user input, wherein current location of the contact identifier is within a preset geographical range of current location of the first electronic device;
generate an order sharing invitation message;
send the order sharing invitation message to the second electronic device according to the contact identifier, wherein the contact identifier is corresponding to the second electronic device;
wherein the second electronic device is configured to send a response to the order sharing invitation message; and
wherein the first electronic device is further configured to:
obtain second information of a second order according to the response from the second electronic device;
pay for a third order, wherein third information of the third order comprises the first information and the second information, wherein a price of the third order is a first price minus a price corresponding to the preference condition, wherein the first price is a sum of a price of the first order and a price of the second order, wherein the third order meets an order sharing condition indicated by the order sharing condition information; and
send a payable amount to the second electronic device based on paying for the third order.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-8, 10-16 and 18-20 each depend from one of allowable claims 1, 9 and 17, and therefore claims 2-8, 10-16 and 18-20 are allowable for reasons consistent with those identified with respect to claims 1, 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.